COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Retired Judge Hodges
UNPUBLISHED




              TRADESMEN INTERNATIONAL, INC. AND
               NEW HAMPSHIRE INSURANCE COMPANY
                                                                                  MEMORANDUM OPINION
              v.     Record No. 0398-13-1                                              PER CURIAM
                                                                                       JULY 23, 2013
              MICHAEL L. HYLTON


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Robert A. Rapaport; Bonnie P. Lane; Clarke, Dolph, Rapaport, Hull &
                               Brunick, P.L.C., on brief), for appellants.

                               (John H. Klein; Montagna, Klein, Camden LLP, on brief), for
                               appellee.


                     Tradesmen International, Inc. and its insurer (hereinafter referred to as “employer”)

              appeal a decision of the Workers’ Compensation Commission awarding temporary partial

              disability benefits to Michael L. Hylton (claimant) from January 13, 2011 through March 28,

              2011,1 and from June 20, 2011 to the date of the decision and continuing, and also awarding

              temporary total disability benefits from April 26, 2011 through June 7, 2011, and from June 13,

              2011 through June 19, 2011. Employer argues the commission erred in finding sufficient

              evidence to prove claimant adequately marketed his residual work capacity during the periods of

              time in question. We have reviewed the record and the commission’s opinion and find that this

                     
                      Retired Judge Hodges took part in the consideration of this case by designation pursuant
              to Code § 17.1-400(D).
                     
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        Although employer states on brief that the commission awarded claimant temporary
              total disability benefits from January 13, 2011 through March 28, 2011, the record reflects that
              the commission corrected its opinion to reflect that it awarded claimant temporary partial
              disability benefits during that period of time.
appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Hylton v. Tradesmen International, Inc., VWC File JCN 2416172 (Feb. 5,

2013). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-